Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 24 and 30-33 are pending and being acted upon in this Office Action. 

Rejection Withdrawn
The written description and enablement rejections of claims 4, 8-11, 17-19, 21-23, 25-29 and 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claims amendment and the Examiner’s amendment set forth below. 

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Kevin A. O’Connor on January 27, 2022. 

In the claims:
Claim 24, line 5, “85%” has been changed to -- 96% -- 
Claim 24, line 6, “, and wherein the hNGAL mutein comprises the following amino acid replacement relative to mature, wild-type hNGAL (SEQ ID NO: 30): A40R, Q49M, L701, R72S, K73H, D77L, W79P, R81A, L103K, K125H, S127D, and Y132S as identified in SEQ ID NO: 3” has been deleted. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art neither teaches nor suggests modified T cell expressing and secreting human NGAL mutein comprising the sequences as set forth in claims 24 and 30-33.
Applicant's amendment in conjunction with the Examiner’s amendment has obviated the rejections of record.  Sequence search showed that there is no prior art for the modified T cell expressing and secreting human lipocalin 2 mutein that binds to CTLA-4 comprising the claimed sequences as set forth in claims 24, 30-33.
Closest prior arts are US patents 9,221,885 and 7,892,827.  The 9,221,885 has a sequence of SEQ ID NO: 13.  However, the ‘885 patent’s SEQ ID NO: 13 does not have E at position 59, Q at position 65, N at position 114, H at position 118, M at position 120, L at position 137 and T at position 145 as set forth in SEQ ID NO: 3.  Further, the ‘885 patent does not teach hNGAL mutein comprises the amino acid sequence having at least 96% identity to SEQ ID NO: 30 or lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 3, SEQ ID NO: 28 or SEQ ID NO: 29, much less modified T cell expressing such mutein.  
Likewise, the US Patent 7,892,827 does not teach the claimed hNGAL mutein comprises the amino acid sequence having at least 96% sequence identity to SEQ ID NO: 30 or the lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 28 or SEQ ID NO: 29, much less modified T cell expressing such mutein. 
Thus, US Patent No 9,221,885 and 7,892,827 are not proper prior art.   

Conclusion
Claims 24 and 30-33 are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644